Citation Nr: 0805711	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-29 835	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
from November 10, 1997 to February 18, 2001, and since June 
1, 2001, for post-operative residuals of a diskectomy and 
fusion of the sixth and seventh cervical vertebrae (C6-7).  

2.  Entitlement to an effective date earlier than November 
10, 1997, for the grant of service connection for this 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted the 
veteran's claim for service connection for a cervical spine 
disorder and assigned an initial 20 percent rating 
retroactively effective from November 10, 1997.  He appealed 
for a higher initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  He also appealed for an earlier effective 
date for the grant of service connection for this disability.

A more recent August 2006 RO decision, during the pendency of 
this appeal, granted a temporary 100 percent rating for the 
cervical spine disorder, effective February 19, 2001, based 
on surgical or other treatment necessitating convalescence.  
See 38 C.F.R. § 4.30 ("Paragraph 30").  The prior 20 
percent rating resumed as of June 1, 2001.  So the issue now 
before the Board is whether the veteran was entitled to an 
initial rating higher than 20 percent from November 10, 1997 
to February 18, 2001, and whether he has been entitled to a 
rating higher than 20 percent since June 1, 2001.

During his January 2008 hearing at the Board's offices in 
Washington DC (Central Office hearing), the veteran withdrew 
all of his other claims.  See 38 C.F.R. § 20.204 (2007).

The Board is remanding the earlier effective date claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development.




FINDING OF FACT

The veteran has severe limitation of motion of his cervical 
spine.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating, but no 
greater, for the cervical spine disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5290 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  That is, by a letter dated in March 2007, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO did not provide that VCAA notice prior to initially 
adjudicating the veteran's claim - the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  That March 2007 letter also was not sent 
prior to the statement of the case (SOC) in August 2006 or 
even before the supplemental SOC (SSOC) in February 2007 - 
wherein the RO readjudicated the claim based on any 
additional evidence that had been received since that initial 
rating decision.  


The Federal Circuit Court has recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

Here, even though the RO has not readjudicated the claim 
since issuing the March 2007 VCAA notice, there has been no 
prejudice to the veteran because the evidence he submitted 
after receiving that VCAA letter was submitted directly to 
the Board with the appropriate waiver.  38 C.F.R. 
§ 20.1304(c) (2007).  See also Medrano v. Nicholson, 21 Vet. 
App. 165, 172 (2007) (where after VA provides a content-
compliant VCAA notice, on all requisite notice elements - 
albeit in an untimely manner - and a claimant subsequently 
informs VA there is no further evidence to submit, the 
failure by the RO to conduct a subsequent readjudication is 
not prejudicial because the result of such a readjudication 
would be no different than the previous adjudication).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

The March 2007 VCAA letter specifically asked the veteran to 
provide any evidence in his possession pertaining to his 
claim.  Pelegrini II, 18 Vet. App. at 120-21.  So any failure 
to make this specific request in earlier correspondence is 
non-prejudicial, harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102.  In any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The veteran's disability in this case is rated primarily 
based on his range of motion.  And while the RO did not 
notify him that he must provide evidence that his disability 
has worsened over time, it did provide him with the rating 
criteria for the appropriate Diagnostic Code.  Therefore, he 
was notified of the requirements his disability must meet to 
receive a higher evaluation.  Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Even if arguably there was any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
him over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what 
was needed.  This is evident from his and his 
representative's arguments during the recent January 2008 
hearing when, for example, they discussed the extent of his 
symptoms and the affect they have on his daily life, 
including in terms of comparing the severity of the 
disability in 1997, when he filed his claim, with its present 
status.

Consider also that the March 2007 letter contained 
information both concerning the initial disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records, VA medical records, private medical 
records, and the reports of his VA examinations, including to 
determine the severity of his cervical spine disability.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran has raised them, as well as the entire history of 
his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



The veteran has a diagnosis of degenerative disc disease.  
Therefore, the rating criteria for intervertebral disc 
syndrome (IVDS) apply.  His claim was received in November 
1997.  During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  

The amendments renumber the Diagnostic Codes and create a 
General Rating Formula for Rating Diseases and Injuries of 
the Spine.  If a law or regulation changes during the course 
of a claim or an appeal, the version more favorable to the 
veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the 
amendments have a specified effective date without provision 
for retroactive application, they may not be applied prior to 
the effective date.  As of that effective date, the Board 
must apply whichever version of the rating criteria is more 
favorable to the veteran.  

VA evaluated the veteran's cervical spine disability under 
two Diagnostic Codes, DC 5237 (for the cervical strain 
component) and DC 5241 (for the spinal fusion), both using 
the most recent rating criteria.  But as the rating criteria 
for IVDS also apply, the Board must consider those criteria 
as well.

Prior to September 23, 2002, under the former DC 5293, a 20 
percent rating was warranted for moderate intervertebral disc 
syndrome with recurring attacks.  Severe intervertebral disc 
syndrome with recurring attacks and intermittent relief 
warranted a 40 percent evaluation.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.



Descriptive words such as "slight," "moderate" and "severe" 
as used in the various diagnostic codes are not defined in 
the Rating Schedule.  And rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under these revised standards, intervertebral disc syndrome 
warrants a 20 percent evaluation when the veteran has 
incapacitating episodes having a total duration of a least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation is warranted when the veteran has 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
These criteria are the same in the more recent amendments in 
September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2007).  There is no indication the veteran 
has ever had an incapacitating episode due to his cervical 
spine disability, according to this definition, so he clearly 
may not receive a higher rating on this basis.  



Prior to September 26, 2003, limitation of motion of the 
cervical spine was evaluated under DC 5290.  A 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 30 percent evaluation was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a (2002).  

Effective September 26, 2003, the regulations regarding 
diseases of and injuries to the spine, to include 
intervertebral disc syndrome, were again revised.  Under 
these regulations, the veteran's intervertebral disc syndrome 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The new criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

As of September 26, 2003, a 20 percent evaluation is 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine when (1) forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees or; (2) the combined range of motion of the 
cervical spine is not greater than 170 degrees or; (3) there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO addressed the previous and amended criteria in the 
February 2007 SSOC and August 2006 SOC.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

In May 2006, the veteran had a VA examination.  He reported 
undergoing surgery in 2001 for a discectomy.  He said he felt 
pain when he tuned his head to the left or when he held it 
still for long periods of time.  His flexion was to 25 
degrees (normal being to 45 degrees, so a 20 degree loss); 
his extension was to 15 degrees (normal being to 45 degrees, 
so a 30 degree loss).  See 38 C.F.R. § 4.71a, Plate V.  His 
lateral flexion was to 20 degrees to each side (normal being 
to 45 degrees, so a 25 degree loss) and was limited due to 
pain.  Id.  His rotation was to 30 degrees to each side 
(normal being to 80 degrees, so a 50 degrees loss).  Id.  
Consequently, the combined range of motion in his cervical 
spine was to 140 degrees.  No neurological abnormalities were 
noted in his upper or lower extremities.  The examiner 
diagnosed degenerative joint and disc disease of the cervical 
spine.  

The veteran had another VA examination in December 2004.  His 
cervical spine was not tender to percussion.  He had no 
postural abnormalities or fixed deformities.  His musculature 
was symmetrical with no spasm.  His flexion was to 30 degrees 
(a 15 degree loss); his extension was to 25 degrees (a 20 
degree loss); his lateral flexion was to 20 degrees in each 
direction (a 25 degree loss); and his rotation was to 30 
degrees in each direction (a 50 degree loss).  He complained 
of pain, primarily when rotating his head and neck to the 
right.  There were no neurological deficiencies observed.  
The diagnosis was persistent neck pain, status post 
discectomy and fusion.  

A December 2004 VA radiology report showed the veteran had a 
surgical anterior fusion of C6 and C7.  There was narrowing 
of the C3-C4 and C5-C6 intervertebral disc spaces with 
considerable narrowing of the left neural foraminal at C3-C4.  
There was no fracture, and there was minimal posterior 
misalignment at C3-C4 believed to be due to degenerative 
change.  The impression was cervical spondylosis and anterior 
fusion of C6-C7.  

During a VA examination of his feet in March 2002, the ranges 
of motion in the veteran's cervical spine were measured.  His 
flexion and extension were to 30 degrees (15 degree losses), 
his lateral flexion was 20 degrees in each direction (25 
degree losses), and his rotation was to 50 degrees in each 
direction (30 degree losses).  All movements were performed 
slowly, in a stiff manner and with much guarding and pain.  
Indeed, he could not perform repetition of motion adequately.  

There are no other measurements of the veteran's ranges of 
motion of record.  Service connection was granted in 
September 2004 in a Board decision.  Prior to the Board's 
decision, VA and private treatment records showed the veteran 
had received physical therapy for neck pain and that his x-
rays had showed moderately severe stenosis at C6-C7 with mild 
stenosis at C3-C5.  In February 2001, as already alluded to, 
he had the surgery for the discectomy at C6-C7 with anterior 
cervical fusion also at C6-C7.  

The ranges of motion shown during these several VA 
examinations do not meet the requirements for a higher 40 
percent evaluation under the amended criteria.  Therefore, 
they are unfavorable to the veteran.  But his ranges of 
motion worsened significantly between March 2002 and December 
2004, most notably the 50-degree loss of motion in each 
direction on rotation (i.e., turning his head to the right 
and left sides).  See 38 C.F.R. § 4.71a, Plate V.  His ranges 
of motion in December 2004 were considerably worse than they 
were in March 2002.  Additionally, he had pain on motion, and 
the examiner confirmed the veteran's ranges of motion were 
limited by the pain.  The Board therefore finds that the 
ranges of motion recorded at the December 2004 VA 
examination, combined with the pain on movement, are more 
indicative of "severe" limitation of motion of the cervical 
spine.  And under the former DC 5290, this is rated as 30-
percent disabling.  So as of December 28, 2004, the date of 
that VA examination, he is entitled to a higher 30 percent 
rating - especially resolving all reasonable doubt in his 
favor.  38 C.F.R. §§ 4.3, 4.7.

A 30 percent evaluation is the highest available disability 
evaluation under the former DC 5290.  And the Board finds no 
reason to refer this case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest the veteran is not adequately compensated by the 
regular rating schedule.  Generally, as indicated in 
38 C.F.R. § 4.1, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  The Board therefore does not have to refer 
this case to the Director of Compensation and Pension Service 
for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 30 percent rating is granted for the cervical spine 
disability, retroactively effective from December 28, 2004, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

As mentioned, in September 2004 the Board granted service 
connection for the veteran's cervical spine disability and 
assigned an effective date of November 10, 1997.  Aside from 
his disability rating, he appealed the effective date for the 
grant of service connection.  But after receiving his notice 
of disagreement (NOD) concerning this downstream issue, the 
RO did not send him proper VCAA notice regarding his claim 
for an earlier effective date.  See Huston v. Principi, 
17 Vet. App. 195 (2003) (indicating proper VCAA notice 
requires apprising the veteran that evidence of an earlier-
filed claim is needed to substantiate a claim for an earlier 
effective date).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) (indicating that where, as here, the grant of 
service connection occurred after the enactment of the VCAA, 
so after November 9, 2000, VA also must provide VCAA notice 
concerning downstream issues such as the effective date).

The record does not include correspondence from VA notifying 
the veteran of the VCAA notice and duty to assist provisions 
regarding this claim, to include the duty, imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board sees that in a March 2007 letter, but regarding a 
separate claim, the veteran was informed that a disability 
rating and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  He was also asked to submit any evidence that may 
pertain to his claims.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  However, the fact remains 
that letter was for a separate claim for service connection, 
not for his earlier effective date claim of a service-
connected disability.  

The Court routinely vacates Board decisions because of 
inadequate VCAA notice.  See Dingess, 19 Vet. App. at 473.  
And while the veteran and his representative have not 
specifically indicated that any additional relevant evidence 
is available, the Court has made clear that this fact does 
not discharge VA's duties under the VCAA.  Moreover, because 
the claims file reflects no specific waiver of the VCAA 
notice rights, and in light of the recent decisions of the 
Court, the Board finds that, regrettably, further action is 
needed to ensure compliance with the VCAA's due process 
requirements.  



Accordingly, the earlier effective date claim is REMANDED for 
the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claim for an earlier effective date for 
the grant of service connection for his 
cervical spine disability.  The letter 
must include an explanation of the type 
of evidence needed to substantiate this 
claim.  The letter also must ask that he 
submit any relevant evidence in his 
possession, including evidence of an 
earlier filed claim - meaning a claim 
concerning his cervical spine disability 
filed prior to November 10, 1997 (his 
current effective date).  See Huston v. 
Principi, 17 Vet. App. 195 (2003); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

2.  Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


